Wright, J.
(concurring in the result) — I believe the result reached by the majority is correct. I do not, however, agree with all of the reasoning engaged in by the majority. Plaintiffs are entitled to waiver of the cost bond on the authority of Carter v. University of Washington, 85 Wn.2d 391, 536 P.2d 618 (1975).
Having determined that plaintiffs shall prevail it is improper to resort to constitutional grounds, thereby striking down a statute which has been in effect since territorial days. State ex rel. Oregon R. & Nav. Co. v. State Railroad Comm'n, 52 Wash. 17, 100 P. 179 (1909); Rupert v. Department of Social & Health Servs., 89 Wn.2d 698, 574 P.2d 1187 (1978). The rule is well established a statute will generally not be found invalid on constitutional grounds unless such is necessary to the decision of the case.